Citation Nr: 0715181	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-04 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to January 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for hearing loss, tinnitus, and depression.

The veteran's appeal previously included a claim for service 
connection for a low back disorder.  In a September 2005 
rating decision, the RO granted service connection for 
degenerative disc disease of the lumbar spine.  Therefore, 
the issue of service connection for a low back disorder is 
resolved, and is no longer before the Board on appeal.

Additional evidence has been made of record since the most 
recent supplemental statement of the case in November 2005.  
However, in an April 2007 Appellant's Brief the veteran's 
representative waived preliminary RO review of the additional 
evidence.  


FINDING OF FACT

An acquired psychiatric disability was not manifested during 
active duty service, nor is any current acquired psychiatric 
disability otherwise related to such service. 


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The veteran was furnished a letter by the RO in November 2003 
which informed him of the information and evidence necessary 
to warrant entitlement to the benefits sought on appeal.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The letter also implicitly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.  The November 2003 VCAA letter was sent prior 
to the February 2004 rating decision and was therefore 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate a claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
psychiatric disability claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, with regard to the psychiatric disability issue, 
the Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service 
medical records, and private and VA post-service medical 
records.  Thus, the Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the psychiatric disability issue.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional evidence pertinent to 
the psychiatric disability issue has been identified by the 
claimant.   



Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The record includes several medical diagnoses of psychiatric 
disorders, variously described as adjustment disorder with 
depression and major depression.  There is therefore 
competent evidence of current psychiatric disability.  The 
Board also notes at this point that medical records also 
document problems with alcohol and drug use.  However, 
service connection may not be established for disability 
which is the result of alcohol or drug abuse.  38 U.S.C.A. 
§ 1131.  

The essential question in this case is whether any current 
acquired psychiatric disability (not the result of drug or 
alcohol abuse) is causally related to the veteran's active 
duty service.  A review of service medical records shows that 
no psychiatric disorder was manifested during service.  
Service medical records do not refer to any psychiatric 
complaints or medical findings.  In fact, at the time of his 
separation examination in December 1981, the veteran checked 
the appropriate boxes to indicate that he did not have and 
had never had depression or excessive worry or nervous 
trouble of any sort.  This is highly significant in that it 
shows that the veteran himself did not believe that he was 
suffering, or had ever suffered, from such symptomatology.  
Even more significant is the fact that the veteran's 
psychiatric status was clinically evaluated as normal by 
military medical personnel at the time of the December 1981 
examination.  This shows that the military examiner(s), in 
their medical judgment, were of the opinion that the 
veteran's psychiatric status was normal.  Based on the 
service medical records, the Board finds that an acquired 
psychiatric disability was not manifested during the 
veteran's active duty service. 

Looking to post-service records, there is no competent 
evidence to suggest that a psychosis was manifested within 
one year of discharge from service so as to fall within the 
one-year presumption.  There is also no competent evidence 
showing that an acquired psychiatric disability was 
manifested for several years after service.  A private 
medical report shows that the veteran was hospitalized for 
the first time in May 1986 for what was diagnosed at that 
time as adjustment disorder with depressed mood.  

In his original claim, the veteran reported that he saw a 
chaplain during service for excessive drinking and was told 
that he drank due to depression.  However, there is nothing 
in the service medical records to document any such 
depression or any medical opinion regarding any psychiatric 
disorder or symptoms. 

The Board is thus presented with an evidentiary picture which 
affirmatively shows that no acquired psychiatric disability 
was manifested during service.  The Board believes that the 
service medical records, to specifically include the report 
of the December 1981 separation examination, constitute 
sufficient competent evidence in this regard.  There is also 
no supporting evidence of an acquired psychiatric disability 
for several years after service.  In other words, there is a 
lack of persuasive evidence of a continuity of psychiatric 
symptomatology after service to otherwise suggest a nexus to 
service.  

The Board has considered the veteran's contentions, but finds 
that his contentions are contradicted by the inservice and 
post-service medical evidence.  The Board is compelled to 
conclude that the preponderance of the evidence is against 
service connection for an acquired psychiatric disability.  


ORDER

Entitlement to an acquired psychiatric disability is not 
warranted.  To that extent, the appeal is denied. 


REMAND

The Board believes additional development is necessary with 
regard to the remaining hearing loss and tinnitus issues. 

With regard to the hearing loss issue, 38 C.F.R. § 3.385, 
provides that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the 
Court noted that 38 C.F.R. § 3.385, "does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service."  5 Vet. App. at 159.  The Court 
observed that "if the record shows (a) acoustic trauma due 
to significant noise exposure in service and audiometric test 
results reflecting an upward shift in tested thresholds in 
service, though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis to 
attribute the post-service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes."  Hensley v. Brown, 5 Vet.App. 155, 159 
(1993) (quoting from a brief of the VA Secretary). 

In the present case, the veteran's service records 
corroborate his reports that he was exposed to jet engine 
noise in his duties as a jet engine mechanic for more than 
six years.  The veteran's service medical records provide 
mixed evidence as to whether disabling hearing impairment 
became manifest during his service.  Audiometric testing in 
June 1975, April 1978, February 1981, and December 1981, did 
not show hearing impairment that would be considered a 
disability for VA purposes.  In those tests, auditory 
thresholds in the relevant frequencies were no higher than 25 
decibels.  The service medical records also include, however, 
an undated audiogram report that shows greater hearing 
impairment.  That audiogram shows, in the left ear, auditory 
thresholds at two relevant frequencies at and above 
40 decibels, constituting disabling hearing impairment in 
that ear.  In the right ear, the undated audiogram shows 
auditory thresholds at four frequencies at around 25 
decibels, showing hearing impairment in that ear bordering on 
the criteria for a disability.  In addition, outpatient 
treatment notes from October 1981 reflect a treating 
practitioner's finding of a slight bilateral hearing loss by 
means of tuning fork testing. 

Although a VA medical opinion has been obtained, after 
reviewing the July 2004 opinion the Board believes that it 
adequately addresses the inservice findings regarding hearing 
acuity.  Further, the opinion states that it there is 
absolutely no way to prove or disprove that the veteran's 
tinnitus started during service.  However, what is being 
sought is not an opinion as to whether the veteran's claim 
can be medically proved or disproved, but rather whether it 
is at least as likely as not (a 50% or higher degree of 
probability) that the disorder is related to service, 
especially in light of the documented noise exposure during 
service. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should schedule the veteran for 
a VA audiology examination (if possible, 
by an examiner who has not already 
examined the veteran) to address the 
likely etiology of any current hearing 
impairment and tinnitus.  The examiner 
must be provided with the veteran's claims 
file for review.  Audiometric testing 
should be performed.  After examining the 
veteran and reviewing the claims file, the 
examiner should offer responses to the 
following:

    a)  In view of the inservice noise 
exposure and service medical records 
pertinent to the veteran's hearing acuity, 
is it at least as likely as not (a 50% or 
higher degree of probability) that any 
current hearing loss is causally related 
to the veteran's service?  The examiner 
should address the medical significance, 
if any, of variations in the inservice 
audiometric test results and the October 
1981 tuning fork test results. 

    b) In view of the inservice noise 
exposure and service medical records 
pertinent to the veteran's hearing acuity, 
is it at least as likely as not (a 50% or 
higher degree of probability) that any 
current tinnitus is causally related to 
the veteran's service?

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


